THIS LEASE, between Dean C. Rockwell and Jacqueline Rockwell, herein called the
“Landlord” and Cypress Coast Bank (In Organization) herein called “Tenants, “is
dated as of November 1, 1989. It is agreed as follows:

1. PREMISES. The Landlord hereby leases to Tenants, and Tenants hereby lease
from Landlord, the premises as more particularly described in EXHIBIT A attached
hereto, located in Seaside, California, in the building (the “Building”), the
address of which is 1658 Fremont Boulevard, including all and singular the
improvements, appurtenances, rights, privileges, easements, and common
facilities, if any, including driveways, malls and other common and service
areas, if any, all referred to hereafter as premises.

2. PARKING FACILITIES. The Landlord shall provide, during the entire term of
this lease and all extensions thereof, at no additional cost to the Tenants,
parking facilities for the non-exclusive use of the Tenants, its officers,
employees, agents, customers, and invitees, adjacent to the Building of which
the demised premises form a part.

3. TERM. The term of this Lease shall be for ten (10) years commencing on the
date (the Commencement Date") of the issuance of a certificate of authority by
the California State Banking Department authorizing Tenants to transact a
commercial banking business, and expiring on the tenth anniversary after the
Commencement Date, unless earlier terminated as provided for herein. This Lease
is subject to Tenants obtaining all permits and entitlements for use and
operation of the premises as a bank. Tenants shall have the right to terminate
this Lease if Tenants are unable to obtain such permits and entitlements in a
commercially reasonable time using commercially reasonable efforts.

4. RENT. The tenant shall pay rent (“Rent”) of FOUR THOUSAND DOLLARS ($4,000)_
payable on or before the first day of each month for the current calendar month,
in lawful money of the United States. Rent for a part of the month shall be
prorated based on the actual number of days in the month. Rent shall not
commence until exclusive possession of the premises ready for occupancy has been
delivered to the Tenants and all improvements or alterations which Landlord has
agreed to perform have been completed. Should Landlord fail to deliver to the
Tenants exclusive possession of the premises, ready for occupancy, within sixty
days after the commencement date herein above specified, Tenants may cancel this
lease. All payments of Rent are to made to the order of Dean C. Rockwell, P.O.
Box 115, Seaside, CA 93955.

5. RENTAL ADJUSTMENT. The minimum monthly rent stated in paragraph 4 shall be
subject to adjustment annually on the anniversary date of each year of the
initial term and of any extended term, as follows:

The base for computing the adjustment is the Consumer Price Index for all Urban
Consumers, San Francisco — Oakland Metropolitan Area, published by the United
States Department of Labor, Bureau of Labor Statistics (“Index”), which is
published most immediately preceding the date of the commencement of the Initial
Term (“Beginning Index”). The monthly rent for each year beginning in 1990 shall
be set by multiplying the monthly rent set forth in paragraph 4 by a fraction,
the numerator of which is the Extension Index and the denominator of which is
the Beginning Index; provided, however, that in no event shall the annual
increase be more than five (5%) percent”over the monthly rent payable1 during
the previous year. On adjustment of the monthly rental as provided in this
paragraph/ the parties immediately shall execute an’ amendment to this Lease
stating the new monthly rental. If the Consumer Price Index is changed so that
the base year differs from that used as the date in effect immediately preceding
the Commencement Date, the Consumer Price Index shall be converted in accordance
with the conversion factor published by the United States Department of Labor,
Bureau of Statistics. If the Consumer Price Index is discontinued or revised
during the term, such other governmental index or computation with which it is
replaced shall be used in order to obtain substantially the same result as would
be obtained if the Consumer Price Index had not been discontinued or revised.

6. LATE CHARGE. Tenants acknowledge that late payment by Tenants to Landlord of
rent will cause Landlord to incur costs not contemplated by this Lease, the
exact amount of such costs being extremely difficult and impracticable to fix.
Such costs include, without limitation, processing and accounting charges, and
late charges that may be imposed on Landlord by the terms of any encumbrance and
notes secured by any encumbrance covering the premises. Therefore, if any
installment of rent due from, Tenants is not received by Landlord within Ten
(10) days after the due date, Tenants shall pay to Landlord an additional sum of
six percent (6%) of the overdue rent as a late charge. The parties agree that
this late charge represents a fair and reasonable estimate of the cost that
Landlord will incur by reason of late payment by Tenants. Acceptance of any late
charge shall not constitute a waiver of Tenants’ default with respect to the
overdue amount, nor prevent Landlord from exercising any of the other rights and
remedies available to Landlord. Rent will be considered late if not received by
Landlord within ten (10) days after due date.

7. OPTION TO EXTEND. Provided the Tenants are not in default of any of the terms
and conditions herein, the Tenants may, by notice of sixty (60) or more days
before the end of the term, extend the term (the “Option”) upon the same terms
and conditions provided in this lease for a period of ten (10) years (the
“Extension Period”).

Option. The terms of the Lease during the Extension Period shall be unchanged,
except that the Rent payable on the date the Extension Period commences shall be
the then prevailing fair market rental value (“FMRV”) and the provisions of
Paragraph 5 of the Lease shall be of no further force or effect. FMRV shall be
determined by written agreement between the parties and means the average per
square foot rental rate per month for comparable space in the vicinity of the
premises with reasonable adjustments for the quality of the premises and the
location of the comparable space. If such comparable space is leased with
incentives, such as tenant improvements, free rent or other economic incentives,
Tenants shall have the right to rent which reflects such incentives. If the
parties are unable to agree upon FMRV and the components thereof at least sixty
(60) days prior to the commencement date of the Extension Period, then the FMRV
of the premises shall be determined by arbitration in accordance with the
Commercial Arbitration Rules of the American Arbitration Association then in
effect. Such determination shall be final and binding on the parties. If the
FMRV is determined after the commencement date for the Extension Period, there
shall be a retroactive adjustment of rent back to the commencement date of the
Extension Period.

--------------------------------------------------------------------------------

Tenants' Initials   Landlord's Initials
 
 

8. ACCEPTANCE OF PREMISES. Tenants taking possession of the premises on the
commencement date shall constitute Tenants' acknowledgement that the premises
are in good condition.

9. UTILITIES AND SERVICES. The parties agree that Tenants shall pay for all
utilities used by Tenants in the premises. Tenants shall make all arrangements
for and pay for all utilities and services furnished to or used by them,
including without limitation, gas, electricity, water, sewer, telephone service,
landscaping, and janitorial services, and for all connection charges.

10. USE. The premises shall be used as a bank or any other business so long as
the consent of the Landlord, in writing, is first obtained. Such consent shall
not be unreasonably withheld. Tenants shall not knowingly use the premises for
any purposes which would increase the cost of any insurance carried by the
Landlord.

11. SIGNS. The Tenants may install such signs and window lettering as may
reasonably be necessary to the Tenants' business provided they comply with all
local ordinances and are reasonable in size and attractive in appearance.

12.  NOTICES. Notices to the Landlord shall be addressed to Dean Rockwell at
P.O. Box 115, Seaside, CA 93955. All notices to the Tenants shall be addressed
to the Tenants at 165,8 Fremont Boulevard, Seaside, CA 93955.

13.SURRENDER. Unless the term is extended pursuant to Paragraph 7 above, the
Tenants, on the last day of the term, shall surrender the premises in as good
condition as when the Tenants took possession, except for ordinary wear and
tear, repairs and replacements required to be made by the Landlord, loss of
fire, or elements, or loss by any cause beyond the Tenants’ control.

14. ASSIGNMENT. The Tenants may assign this Lease or sublet all or part of the
premises provided the Landlord’s consent (which consent shall not be
unreasonably withheld) in writing is first obtained. The Landlord agrees not to
withhold its consent provided the assignee is financially responsible and will
conduct a business not detrimental to the building or neighborhood. Provided,
however, the Tenants shall have the absolute right to assign this Lease or
sublet all or any part of the premises to any other corporation which is an
affiliate, subsidiary or parent of the Tenants without the consent, either
written or oral, of the Landlord. The Tenants shall remain responsible for their
obligations under this Lease unless the Tenants receive a written release from
the Landlord of any further responsibility.

15. TENANTS' DEFAULT.The occurrence of any of the following shall constitute a
default by Tenant.

     1. Failure to pay rent when due, if the failure continues for ten (10) days
after notice has been given to Tenants.

     2. Failure to perform any other provision of this Lease if the failure to
perform is not cured within thirty (30) days after notice has been given to
Tenants. If the default cannot reasonably be cured within thirty (30) days,
Tenants shall not be in default of this Lease if Tenants commence to cure the
default within the thirty (30) day period and diligently and in good faith
continue to cure the default. Notices given under this paragraph shall specify
the alleged default and the applicable lease provisions, and shall demand that
Tenants perform the provisions of this Lease or pay the rent that is in arrears,
as the case may be, within the applicable period of time, or quit the premises.
No such notice shall be deemed a forfeiture or a termination of this Lease
unless Landlord so elects in the notice. The purpose of the notice requirements
set forth in this paragraph is to extend the notice requirements of the unlawful
detainer statutes of California.

16. LANDLORD'S REMEDIES. The Landlord may terminate this Lease and take
possession of the premises without waiving any rights which it may have at law,
without further notice following either of these events:

     (a) That the Tenants fail to pay the rent due under this Lease within
thirty (30) days following written notice of default.

     (b) That the Tenants fail to commence the correction of any other violation
of its covenants within thirty (30) days after written notice or, having
commenced to correct the same should fail to carry the same to conclusion with
due diligence.

In the event Landlord is in default under this Lease and shall fail to remedy
such default within thirty (30) days after receiving notice of such default from
Tenants, Tenants may at their option terminate this lease by giving Landlord
written notice and this Lease shall terminate and be void upon receipt by
Landlord of such notice.

17. REPAIRS. The Tenants shall make all ordinary repairs to the interior walls,
floors and ceilings, and inside doors, except such repairs as are made necessary
by fire, the elements or causes beyond the Tenants’ control. The Landlord shall
make all other repairs at its sole cost and expense and replacements (except
repairs to or replacement of improvements or equipment installed by the Tenants)
necessary to maintain the premises in a safe, dry/ tentable condition and in
good repair, including but not limited to repairs to and replacements of
exterior walls, roof, subfloors, heating, air conditioning, plumbing and
electrical equipment, if any, foundation or other structural portions either
exterior or interior; plate glass piping and wiring, electrical panels, and
replacement of worn-out heating or plumbing equipment which cannot be restored
to normal use by repair. The Tenants may make any repairs of any emergency
nature to correct a dangerous situation on the premises without relieving the
Landlord from any liability or waiving any of its rights. Tenants may deduct the
cost of such repairs from the rent received hereunder commencing with the rental
payment next due. Landlord will at its sole cost and expense, patch and reseal
parking lot as needed.

18. RESTORATION. If the premises are damaged by fire, other casualty or the
elements, or by any other cause, to the extent that the cost of repairs, or
restoration exceeds fifty percent of the value of the premises, either the
Landlord or the Tenants may within thirty (30) days after such damage, cancel
this Lease by written notice mailed to the other party at least thirty (30) days
prior to the effective date of such cancellation. If neither party terminates
this Lease, or if the cost of repairs or restoration does not exceed fifty
percent of the value of the premises, the Landlord shall promptly repair or
restore the premises as nearly as possible to the condition existing just prior
to such damage. Provided, however, during said period of restoration the Tenants
shall only pay a reasonable rental for such part of the premises as shall be fit
for occupancy by the Tenants.

19. ENTRY. Except for Tenants’ safes, vaults, cash drawers and safe deposit
boxes, the Tenants agree to permit the Landlord and its authorized agent to
enter the premises at any time during normal business hours, on reasonable
notice, for inspecting, making such repairs or additions as the Landlord may
desire or be required to make, and showing the building to any prospective
purchaser. Insofar as Landlord may reasonably do so, Landlord shall effect such
repairs under this paragraph, at such times and in such manner as will not
unreasonably interfere with the use by Tenants of the premises or the conduct of
Tenants’ business therein. Prospective tenants may be shown the premises within
thirty (30) days prior to the expiration of the Lease.

20. HOLDOVER. Any holding over after the expiration of this Lease with the
consent of the Landlord, shall be from month to month upon the terms and
conditions of this Lease, and at the same monthly rental. In the event that the
Tenants shall be delayed in moving to other quarters because of circumstances
over which they have no control, the Landlord will consent to the holding over
by Tenants for not more than sixty (60) additional days.

21. LAW REVISION. In the event of a change in the Federal, State, or local laws
or any regulations issued pursuant thereto under which the Tenants engage in
business or of judicial interpretations of such laws or regulations which the
Tenants determine would make it impractical for the Tenants to continue their
business within the State, the Tenants shall have the right to terminate this
Lease sixty (60) days after written notice to the Landlord and the payment of
three months rent, in addition to the rent due to the date of termination,
unless Tenants are able to sublease the premises thus mitigating Landlord’s
damages.

22. QUIET ENJOYMENT. Tenants shall peaceably and quietly hold and enjoy the
premises free from interference including noise or other disturbances from other
tenants in the same building. Landlord shall obtain for Tenant’s benefit
non-disturbance agreements in commercially reasonable form and content from any
ground lessor, mortgage holder or lien holder of Landlord now in existence, or
who later comes into existence at any time during the term of the Lease or the
Extension Period.

23. ALTERATIONS BY TENANTS. The Tenants may make improvements or repairs to the
premises, provided that they make them in a good workmanlike manner and the
written consent of the Landlord is obtained before any structural changes are
made. The Tenants may install any electrical, heating, air conditioning,
plumbing, telephonic and trade fixtures or equipment without the consent of the
Landlord, and said fixtures or equipment shall, under no circumstances
whatsoever, be construed to be a part of the realty, regard less of the manner
in which they may be affixed thereto. The Tenants shall have the right, but not
the obligation, to remove during the continuance of the term hereof or within a
reasonable time thereafter any or all of the fixtures, equipment or improvements
which the Tenants may have placed upon the premises, but the Tenants shall
repair any damage caused by such removal but such obligation shall not extend to
painting or redecorating. Landlord, guarantees the sufficiency of the Building
to carry any improvement or repair, including any equipment placed on the
premises by Tenants. Tenants shall pay all costs for construction done by them
or costs to be done by them on the premises as permitted by this Lease. Tenants
shall keep the premises free and clear of all mechanics’ liens resulting from
construction done by or for Tenants.

24. TAXES. Tenants shall pay before delinquency any and all taxes, assessments,
license fees and public charges levied, assessed, or imposed upon Tenants’
fixtures, furniture, appliances, or personal property located in, upon, or about
the demised premises (collectively “Direct Taxes”). Tenants further covenant
that during the term hereof Tenants shall pay to Landlord Tenants’ share of any
and all real property taxes and assessments levied upon the whole parcel or
parcels of real property upon which the demised premises are situated and all
buildings and improvements thereof and a pro-rata share of all real property
taxes and assessments levied upon the common areas in excess of those taxes and
assessments existing at the time this lease is executed by the parties. Tenants’
said share shall be one hundred percent (100%) thereof. Any such taxes and
assessments which are payable by Tenants shall be paid by the Tenants to
Landlord within thirty (30) days after payment of such taxes and assessments by
Landlord.

Tenants shall not be required to pay any municipal, county, state or federal
income or franchise taxes of Landlord, or any municipal, county, state or
federal estate, succession, inheritance, or transfer taxes of Landlord. If at
any time during the term the laws concerning the methods of real property
taxation prevailing at the commencement of the term are changed so that a tax or
excise on rents or any other such tax, however described, is levied or assessed
against Landlord as a direct substitution in whole or part for any real property
taxes, Tenants shall pay before delinquency (but only to the extent that it can
be ascertained that there has been a substitution and that as a result Tenants
have been relieved from the payment of real property taxes they would have
otherwise been obligated to pay) the tax or excise on rent shall be
substantially the same as, and a substitute for the payment of such real
property taxes as provided in this Lease.

    A. Tenants shall not be liable for increases in Direct Taxes (whether the
increases result from increased rate and/or valuation) attributable to
additional improvements to the premises that are constructed after 1989, unless
the additional improvements are constructed for Tenants’ benefit or at Tenants’
request. If any improvements are constructed after 1989, Direct Taxes
attributable to those additional improvements for the fiscal tax year in which
they are assessed as a fully completed unit shall be added to the Direct Taxes
for 1989 for the purpose of computing Tenants’ liability for Direct Tax
increases. After that time, Tenants’ liability for increases on Direct Taxes
that Tenants would be liable for but for such additional improvements shall be
reduced in the same ratio that the total amount of Direct Taxes for 1989
(including any Direct Taxes added to the taxes for 1989 (including any Direct
Taxes added to the taxes for 1989) bears to the total amount of Direct Taxes
attributable to additional improvements that were added to the Direct Taxes for
1989.

    B. Tenants shall not be liable increases in Direct Taxes that result from
changes in ownership of the premises or of the land of which the premises are a
part. For purposes of this Lease “change in ownership” has the same definition
as that found in California Revenue and Taxation Code sections 60-62, or any
amendments or successor statutes to those sections.

    C. Landlord shall use its best efforts to cause the premises to be
separately assessed from other property owned by Landlord. If Landlord is unable
to obtain a separate assessment, the assessor’s valuation placed on the premises
shall be used in determining the Direct Taxes. If this valuation is not
available, Landlord, in its good faith and on a reasonable basis shall equitably
allocate Direct Taxes between the. premises and all buildings, other
improvements, and land included in the tax bill, in making the allocation,
Landlord shall reasonably evaluate the factors that determine the amount of
Direct Taxes so that the allocation to the premises will not be less than the
ratio that the total number of square feet in the building, other improvements,
and land of which the premises are a part bears to the total number of square
feet of all buildings, other improvements, and land included in the tax bill.

    D. Tenants’ liability to pay Direct Taxes shall be prorated on the basis of
a 365-day year to account for any fractional portion of a fiscal tax year
included in the Term at its commencement and expiration.

25. SUCCESSION.

    (a) This Lease shall benefit and be binding upon the Landlord and the
Tenants and their respective heirs, legal representatives, successors, and
assigns.

    (b) Should the Tenants choose to terminate this Lease at any time prior to
its normal expiration date (except for any termination surrender or transfer
permitted by paragraphs 3, 13, 14, 18 > 20, 21, 26, 27, 29, 32, and 46 of this
Lease, or if Landlord is in default), the Tenants shall without negotiation be
responsible to pay the Landlord the total cash value remaining in the Lease at
the time the Lease is terminated except as Tenants or Landlord may negotiate
damages in accordance with California law.

    (c) In the event litigation occurs to enforce any provision of this Lease,
the prevailing party shall be entitled to reasonable attorneys’ fees from the
other party.

26. HAZARDOUS MATERIALS/LANDLORD’5 LIABILITY. In the event of a disruption of or
interference with Tenants7 business operation which continues for ninety (90)
consecutive days, because of the presence of Hazardous Materials in or about the
premises, and if the presence of such Hazardous Materials or the need for a
cleanup results from Landlord’s or Landlord’s agents’ or representatives’
actions, then Tenants shall be entitled to give written notice to Landlord
terminating the Lease effective on the date such notice is received by Landlord.
Notwithstanding anything to the contrary contained herein, Tenants shall only
have liability for the presence or disposal onto the premises, of Hazardous
Materials left, stored, used, disposed of or released by Tenants, Tenants’
agents or representatives. Tenants shall not have any liability for actions of
Landlord or other unascertained persons or entities, or for any required
clean-up resulting from such actions.

27. FAILURE TO PROVIDE ACCESS. In the event that Tenants are prevented from
using, and do not use, the premises or any portion thereof as a result of any
negligent or willful failure of Landlord to provide access to the premises, then
Tenants shall promptly give Landlord notice thereof (“Tenants’ Notice”).
Landlord shall respond in writing to Tenants’ Notice within three (3) days of
receipt of Tenants’ Notice explaining the circumstances for such use prevention
or failure of Landlord to provide services or access. In the event that Tenants
are prevented from using the premises or a portion thereof as a result of such
events for a period of ten (10) consecutive business days or twenty (20)
business days in any twelve (12) month period during the Lease term, all of
Tenants’ Rent and the cost of utilities and Tenants’ share of Direct Taxes
(collectively “Further Rent”), shall be abated or reduced, as the case may be,
in the proportion that the rentable area of the portion of the premises that
Tenants are prevented from using bears to the total rentable area of the
premises, during the period Tenants are prevented from conducting their business
from the premises or a portion of the premises. However, if through the
negligent or willful failure of Landlord to provide access to the premises,
Tenants are prevented from conducting their business in any portion of the
premises, and the remaining portion of the premises is not sufficient to allow
Tenants to effectively conduct their business therein, and if Tenants do not
conduct their business from such remaining portion, then all of the Rent and the
Further Rent for the entire premises shall be abated during said period;
provided, however, if Tenants reoccupy and conduct their business from any
portion of the premises during such period, the Rent and Further Rent allocable
to such reoccupied portion, based upon the proportion which the rentable area of
such reoccupied portion of the premises bears to the total rentable area of the
premises, shall be payable by Tenants from the date such business operations
commence.

28. RETURN OF PREMISES. Notwithstanding the provisions of the Lease to the
contrary, Tenants shall maintain ownership of all of the following, and shall
have the right, but not the obligation, to remove same upon termination of this
Lease: (i) Tenants’ furniture, carpets, art works, teller counters, low
partitions and gates, work counters and storage units, telephone system,
computer system; and, (ii) Tenants7 vault doors, alarm and surveillance systems,
night depository, A.T.M. machine(s) and safe deposit boxes. Tenants shall be
responsible only for liens resulting from work performed by Tenants, Tenants’
agents or contractors hired by Tenants. Regardless whether the Lease terra has
terminated or expired, and regardless of whether Tenants are in default
hereunder, Tenants shall have the right to remove the contents of Tenants’
vault, safe deposit boxes, money, and papers and files at any time.

29. ADDITIONAL TERMINATION RIGHTS. Notwithstanding Paragraph 18 of the Lease to
the contrary, Landlord or Tenants may terminate this Lease if Tenants are unable
to use all or a substantial portion of the premises as a result of fire or other
casualty, and: (a) Landlord fails to substantially complete such work within
ninety (90) days after commencing the same, or such additional time as may be
necessary due to strikes, lock-outs or other labor troubles, shortages of
equipment or materials, governmental requirements, power shortages or outages or
other causes beyond Landlord’s reasonable control, or (b) such work is
reasonably estimated (which estimate Landlord shall provide within sixty (60)
days following the casualty), to take more than ninety (90) days to
substantially complete after being commenced. In order to exercise any of the
foregoing termination rights, the party exercising such right must send the
other party at sixty (60) days (but not more than one hundred eighty (180) days
advance notice, specifying the basis for termination, and such notice must be
given no later than thirty (30) days following the occurrence of the condition
serving as the basis for the termination right invoked.

30. REMEDIES. The obligations of Tenants under this Lease do not constitute
personal obligations of the directors, or shareholders, and the Landlord shall
look solely to the assets of Tenants for satisfaction of any liability under
this Lease and will not seek recourse against the individual directors, officers
or shareholders nor against any of their personal assets for such satisfaction.

31. SELF-HELP. If Tenants provide written notice to Landlord of any event or
circumstance which requires the action of Landlord, and Landlord fails to
provide such action within a reasonable period of time, given the circumstances,
after the receipt of such notice, then Tenants may reasonably proceed to take
the required action upon delivery of any additional written notice to Landlord,
given as much in advance of the proposed action as shall be reasonable under the
circumstances, specifying, with particularity, that Tenants intend to take such
required action, including the date and details of such action to be taken, the
cost of such action, and the projected completion date.

32. EMINENT DOMAIN. In the event all of the premises, or such part thereof as
shall substantially interfere with the Tenants’ use and occupancy thereof, shall
be taken for any public or quasi-public purpose by any lawful power or authority
by exercise of the right of appropriation, condemnation or eminent domain, or
sold to prevent such taking, either party shall have the right to terminate the
Lease effective as of the date possession is required to be surrendered to said
authority. In the event of a partial taking and the amount of property or the
type of estate taken shall not substantially interfere with the conduct of the
Tenant’s business, Landlord shall be entitled to the entire amount of the award
without deduction for any estate or interest of the Tenants. Landlord shall
restore the premises to substantially their same condition prior to such partial
taking, and a proportionate allowance shall be made to the Tenants for the Rent
corresponding to the time during which, and to the part of the premises of which
the Tenants shall be so deprived on account of such taking and restoration.
Nothing contained in this Paragraph shall be deemed to give Landlord any
interest in any award made to the Tenants for the taking of personal property
and fixtures belonging to the Tenants.

33. INDEMNITY BY LANDLORD. Landlord agrees to indemnify Tenants against and save
Tenants harmless from any and all loss, cost, liability, damage and expense,
including, without limitation, fines and attorney’s fees incurred in connection
with or arising from any failure of Landlord to perform its obligations
hereunder or from any negligence or willful misconduct of Landlord including,
without limiting the generality of the foregoing, (a) any- default by Landlord
in the observance or performance of any of the terms, covenants or conditions of
this Lease on Landlord’s part to be observed or performed, (b) the use or
occupancy or manner of use or occupancy of the premises by Landlord or any
person claiming through or under Landlord other than Tenants, or of the
employees, suppliers, shippers, customers or invitees of Landlord or any such
person, in, on or about the premises, whether prior to, during, or after the
expiration of the term, including, without limitation, any act, omission or
negligence in the making or performing of any alterations and (c) the breach of
any representation or warranty of Landlord in this Lease.

34. LANDLORD’S INSURANCE. Landlord shall, at its sole cost and expense, maintain
during the term, comprehensive (or commercial) general liability insurance, with
limits of not less than $1,000,000 combined single limit for personal injury,
bodily injury or death, or property damage or destruction (including loss of use
thereof) for any one occurrence. Landlord shall also, at its sole cost and
expense, maintain during the term worker’s compensation insurance as required by
statute, and primary, non-contributory, extended coverage or “all-risk” damage
insurance, in an amount equal to at least 90% of the full insurable replacement
value of the premises exclusive of the cost of excavation, foundations and
footings, and subject to reasonable deductible amounts, or such other amounts
necessary to prevent Landlord from being a co-insured, and such other coverage
as Landlord shall deem appropriate. Landlord shall provide Tenants with
certificates evidencing such coverage and showing Tenants as additional
insureds, prior to the Commencement Date, which shall state that such insurance
coverage may not be changed or cancelled without at least twenty (20) days prior
written notice to Tenants, and shall provide renewal certificates to Tenants at
least twenty (20) days prior to expiration of such policies. All insurance
required hereunder shall be provided by responsible insurers and Landlord’s
insurers shall be reasonably acceptable to Tenants. Landlord intends that its
property loss risk shall be borne by responsible insurance carriers and Landlord
hereby agrees to look solely to and to seek recovery only from its insurance
carriers in the event of a property loss to the extent that such coverage is
agreed to be provided hereunder. Landlord hereby waives all rights and claims
against Tenants for such losses, and waives all rights of subrogation of its
insurers, provided such waiver of subrogation shall not effect the right of
Landlord to recover thereunder. Landlord shall cause its insurance policies to
be endorsed to provide for such a waiver of subrogation.

35. ESTOPPEL CERTIFICATES/LANDLORD. Landlord agrees that, from time to time,
upon not less than twenty (20) days’ prior written request by Tenants, Landlord
shall deliver to Tenants a statement in writing addressed to Tenants or, at
Tenants’ request, to any Designated Addressee, as defined below, certifying (i)
that this Lease is unmodified and is in full force and effect (or if there has
been any modification, that the same is in full force and effect as modified and
identified in the modification), (ii) the dates to which Rent and other charges
have been paid, (iii) that so far as the person making the certification knows,
Tenants are not in default under any of the provisions of the Lease, and (iv)
any other information and certification which reasonably may be requested by
Tenants or by and Designated Addressee, or both. As used herein, the term
“Designated Addressee” means any person or entity designated by Tenants which-
is or may be acquiring or merging “with Tenants, lending money to Tenants,
insuring Tenants, their operations or their assets, performing accounting
functions for Tenants or entering into an assignment or sublease with Tenants.

36.  RIGHT OF FIRST REFUSAL TO PURCHASE.

    A. Landlord hereby grants to Tenants a right of first refusal (the “Right of
First Refusal”) to purchase all or part of the premises and the land upon which
the premises are situated (collectively the “Property”), on the same terms that
Landlord is willing to accept from a third party, net of any real estate
commissions, except that Tenants shall be entitled to pay in cash the fair
market value of any non-cash consideration to be paid by such third party.
Tenants may exercise the Right of First Refusal during the term of this Lease,
including the Extension Period, so long as Tenants are. not in default under
this Lease at the time Tenants exercise such right. Before accepting a bona fide
third party offer to sell all or any part of the Property, or any interest
therein, Landlord shall notify Tenants of the name and address of the proposed
purchaser and furnish a copy of the offer to purchase. If Tenants, within thirty
(30) days after receipt of Landlord’s notice, notify Landlord of their election
to exercise the right of First Refusal to purchase, Landlord shall sell and
convey the Property, or such portion thereof as is subject to the offer to
purchase, to Tenants on the terms and conditions stated in such offer. If
Tenants do not notify Landlord within said thirty (30) day period of their
election to exercise the Right of First Refusal, Landlord thereafter shall have
the right to sell and convey the Property to the proposed purchaser on the same
terms and conditions as stated in the offer to purchase. If Landlord and the
proposed purchaser do not enter into such offer to purchase within ninety (90)
days after the date of Landlord’s notice to Tenants, Landlord shall not sell and
convey the Property or any part thereof until Tenants are again given an
opportunity to exercise the Right of First Refusal in accordance with the
provisions of this Section.

    B. If the Property is subdivided (including without limitation converted
into a condominium) and Tenants purchase a portion of the Property pursuant to
this Section which is legal parcel, but is less than all of the Property, and
(i) the portion of the Property so purchased by Tenants includes- all of the
premises, this Lease shall terminate on the date title vests in Tenants, and
upon vesting of title in Tenants, Landlord shall remit to Tenants any and all
prepaid and unearned rent and any other monies deposited with Landlord by
Tenants (less any amounts to be applied to any default pursuant to the Lease or
applicable law); and (ii) if the portion of the Property so purchased by the
Tenants includes only a part of the premises, this Lease shall terminate as to
the part purchased on the date title vests in Tenants, and Rent shall be reduced
in the same ratio that the value of the premises before the purchase bears to
the value of “the premises covered by the lease immediately after the purchase,
and any prepaid and unearned rent and of the monies (less any amounts to be
applied to any default pursuant to the Lease or applicable law) allocable to the
portion of the premises so purchased shall be credited against Rent for the
remaining portion of the premises as and when it becomes due.

37. SIGNAGE. Tenants shall have the right to display a sign on a monument
reasonably acceptable to Landlord adjacent to the entrance of the Building and a
free-standing sign at a second location near the Building reasonably acceptable
to Landlord. All such signs shall comply with local signage regulations and be
approved by local authorities having jurisdiction, and Landlord shall cooperate
with and join in any applications necessary or desirable for such approval.
Landlord acknowledges that a material inducement for Tenants’ entering into this
Lease is the ability to erect and maintain a prominent sign adjacent to the
Building entrance identifying the premises in order to attract customers, and
Landlord shall cooperate fully and use its best efforts to assist Tenants in
obtaining such a sign, and Tenants shall have the right to cancel this Lease if
they do not obtain approval within sixty (60) days from the date of this Lease
for a sign adjacent to the Building which in their reasonable opinion is
suitable for their needs. Tenants shall use their best efforts to obtain such
approvals and shall diligently pursue such measures as are reasonably necessary
to obtain same. Any sign approved pursuant to this Paragraph 37 shall be erected
and maintained at Tenants’ sole cost and expense.

38. ATTORNEYS' FEES. In the event of any claims or litigation between the
parties with respect to this Lease, all costs and expenses, including reasonable
attorneys7 fees, incurred by the prevailing party therein shall be paid by the
other party, which obligation on the part of the other party shall be deemed to
have accrued on the date of the commencement of such action and shall be
enforceable whether or not the action is prosecuted to judgment.

39. TERMS AND HEADINGS. The words "Landlord" and "Tenants" as used herein shall
include the plural as well as the singular. Words used in any gender include
other genders. The paragraph headings of this Lease are not a part of this Lease
and shall have ho effect upon the construction or interpretation of any part
hereof.

40. TIME. Time is of the essence with respect to the performance of every
provision of this Lease in which time or performance is a factor.

41. PRIOR AGREEMENT: AMENDMENT. This Lease contains all of the agreements of the
parties hereto with respect to any matter covered or mentioned in this Lease,
and no prior agreement or understanding pertaining to any such matter shall be
effective for any purpose. No provisions of this Lease may be amended or added
to except by an agreement in writing signed by the parties hereto or their
respective successors in interest.

42. SEPARABILITY. Any provision of this Lease which shall prove to be invalid,
void or illegal in no way affects, impairs or invalidates any other provision
hereof, and such other provisions shall remain in full force and effect.

43. CONSENTS. Whenever the consent of either party is required hereunder such
consent shall not be unreasonably withheld.

44. RIDERS. Clauses, plats, riders, addenda, if any, signed by the Landlord and
the Tenants, and affixed to this Lease are a part hereof.

45. LANDLORD'S AUTHORITY. The individuals executing this Lease represent and
warrant they have the authority to enter into this Lease and be bound by and
fulfill all obligations, conditions and covenants contained in this Lease.

46. BANK CLOSED. Notwithstanding any other provisions contained in this Lease,
in the event the Tenants are closed or taken over by the banking authority of
the State of California, or other bank supervisory authority, the Landlord may
terminate the Lease only with the concurrence of such banking authority or other
bank supervisory authority, and any such authority shall in any event have the
election either to continue or to terminate the Lease, provided, that in the
event this Lease is terminated, the maximum claim of Landlord for damages or
indemnity for injury resulting from the rejection or abandonment of the
unexpired term of the Lease shall in no event be in an amount exceeding the rent
reserved by the Lease, without acceleration, for three (3) months next
succeeding the date of the surrender of the premises to the Landlord if at least
three (3) months remain in the term of this Lease, otherwise for the time
remaining in the Term, or the date of reentry of the Landlord, whichever first
occurs, whether before or after the closing of the bank, plus an amount equal to
the unpaid rent accrued, without acceleration up to such date,

TENANTS: CYPRESS COAST BANK (IN ORGANIZATION)

BY: /s/ PETER JOHNSON
ITS: PRESIDENT

LANDLORD:
BY: /s/ DEAN C. ROCKWELL
DEAN C. ROCKWELL

BY: /s/ JACQUELINE ROCKWELL
JACQUELINE ROCKWELL


LEASE AMENDMENT

THIS AGREEMENT is dated the 21st day September 1999.
BETWEEN:  Dean C. Rockwell and Jacqueline Rockwell (the "Landlords")
       OF THE FIRST PART;
  -and-
Central Coast Bancorp (the "Tenant")
       OF THE SECOND PART;

WHEREAS:

A. Pursuant to a lease dated November 1,1989 (the "Lease") between the Landlord
and the Tenant for the leased premises located at 1658 Fremont Blvd., Seaside,
CA.

B. Whereas Tenant and Landlord are desirous of extending the lease for a ten
(10) year term commencing November 1,1999 and expiring October 31,2009 (the
“Renewal Term”) upon the same terms and conditions as are contained in the Lease
except as amended by this Agreement.

NOW THEREFORE WITNESSETH that in consideration of the mutual covenants and
agreements between the parties, and for good and valuable consideration, the
Landlord and Tenant agree to amend the lease as follows:
1. The lease is hereby extended for the Renewal Term.
2. The Renewal Term shall be upon the same terms and conditions as are contained
in the original lease except:

     a. Paragraph 4, RENT: The rent for the first five (5) years of me Renewal
Term shall be fixed at $5,273.04 per month

     b. Paragraph 5, RENTAL ADJUSTMENT: The annual rent adjustment shall be
waived for the first five- (5) years of this extension. The annual adjustment as
set forth in this lease shall began on the sixth anniversary of the Renewal
Term.

Whereas the parties confirm that in all other respects, the terms of the Lease
will remain in foil force and effect, unmodified, except to the extent set forth
in this agreement.

IN WITNESS WHEREOF the parties hereto have signed this agreement.


LANDLORD:

/s/ DEAN C. ROCKWELL    /s/ JACQUELINE ROCKWELL
By: Dean C. Rockwell            Jacqueline Rockwell


TENANT:

By: /s/ HARRY D. WARDWELL 10/22/99